TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00664-CV


Compasa, L.L.C. and Yadira Yvette Salinas, Appellants

v.

Marcus Food Co., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-09-000458, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Compasa, L.L.C., and Yadira Yvette Salinas filed their notice of restricted
appeal on November 16, 2009.  Appellants' brief was due in this Court on January 21, 2010.  On
February 25, 2010, the Clerk of this Court sent a notice to appellants that their brief was overdue and
that their appeal would be dismissed for want of prosecution if they did not respond to this Court
by March 8, 2010.  On March 29, 2010, counsel for appellants filed a motion to withdraw.  On
May 25, 2010, the Clerk of this Court sent a notice to appellants that their counsel's motion to
withdraw was granted and a further notice to appellants that their brief was overdue and that
their appeal would be dismissed for want of prosecution if they did not respond to this Court by
June 4, 2010.  To date, appellants have not responded to this Court's notice.  Accordingly, we
dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).




						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   July 8, 2010